Exhibit 10.5 August 6, LMI Aerospace Inc. Att:Mr. Ronald S. Saks Mr. Phil Lajeunesse Mr. Bob Grah PO Box 900 St. Charles, MO 63302 Re: Further Improvements & Combined Lease Unit A 101 Coleman Blvd. Savannah, GA. 31408 Gentlemen: Per your request, please accept the following additional improvements & revised lease terms updating the agreement outlined in our letter of May 5, 2008. In addition to the improvements agreed to via the letter of May 5, 2008, Kole Warehouses Inc. agrees to make the following improvements to Unit A, 101 Coleman Boulevard: *Paint warehouse walls. To include patch of holes & caulk of cracks in block walls *Install two (2) new insulated roll-up doors at rear of warehouse *Add concrete bumpers to rear loading ramp *Add extra office. To include electrical, trim, lighting & paint to match For consideration of the additional improvements as outlined above, LMI Aerospace Inc. agrees to the following revised lease rates commencing upon availability of the new addition & expiring on 12/31/2015: *Years
